Case 0:19-cv-62603-RKA Document 7-1 Entered on FLSD Docket 11/20/2019 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  Case No. 0:19-cv-62603-RKA

  Abdel Zahriyeh,

         Plaintiff,

  v.

  Dynamic Recovery Solutions, LLC.

        Defendant
  _____________________________________/

                        JOINT PROPOSED ORDER SETTING
                PRETRIAL DEADLINES AND TWO-WEEK TRIAL PERIOD

       12-10-2019       Initial Disclosures
       01-31-2020       Joinder of parties and claims, and amendment of pleadings.
       05-20-2020       Deadline to complete all discovery.
       05-27-2020       Mediation must be completed.
                        All dispositive and other pretrial motions not explicitly excluded by
       07-03-2020
                        Local Rule 7.1(a)(1), and memoranda of law must be filed.
       09-15-2020       Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e).
                        Final proposed jury instructions (for jury trial) or findings of fact and
       09-22-2020
                        conclusions of law (for bench trial) must be submitted.
       09-27-2020       Final pretrial conference
       10-03-2020       Commencement of two-week trial period.


    DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on ________________, 2019.




                                                        ___________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:

         All Counsel of Record




                                              Page 1 of 1
